DETAILED ACTION
Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
2.	The previous action mailed on January 13, 2022, Action: 20220109, has two apparent omissions on page 6 with regards to the rejections of claims 10, 12, and 14 under 35 USC 103.  
This action supplies the two omissions.
Election/Restrictions
3.	Applicant’s election without traverse of claims 1, 2, 4-6, and 9-17 in the reply filed on September 21, 2021 is acknowledged.
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2021.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As for claim 9, ‘the layers of absorbers comprise doped amorphous carbon’ appears to be new matter.  With regards to ‘carbon’ applicant’s disclosure refers to the semiconductor absorbing layer being ‘silicon carbide’ and ‘silicon carbon hydrogen (paragraph 0061 lines 12-13);’ wherein, ‘the semiconductor absorbing layer may comprise amorphous semiconductor material (paragraph 0061 lines 20-21).’ Also there is disclosed ‘amorphous silicon carbide (paragraph 0060 line 7; paragraph 0067 line 6)’ and ‘amorphous hydrogenated silicon carbide (paragraph 0067 line 9).’  And applicant’s disclosure refers to carbon as a dopant or additive (paragraph 0083 lines 8-10).  There is no description with regards to ‘amorphous carbon’ or ‘doped amorphous carbon’ for a layer of absorber.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 1, 2, 4, 5, 9, 11, 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (2018/0284497).
	As for claims 1 and 11 (treating claim 11 as the process of making the product of claim 1), Hosseini in an optical device discloses/suggests a multi-layer absorber filter (Fig. 14 with paragraph 0064) comprising: a plurality of layers of absorbers comprised of a doped semiconductor material (Fig. 14:  60 with 10 wherein 10 may be doped amorphous carbon or silicon:  paragraph 0056); and a plurality of layers of dielectric material (Fig. 14: 162, 161, 402, 401; paragraph 0036: sub-layers within the composite space or capping layer may include:   ZnO, TiO2, SiO2, Si3N4, TaO and ITO) separating the plurality of absorbers (Fig. 14: 162, 161, 402, 401 separating 10 and 60) to form a multi-layer stack (paragraph 0025) wherein, the optical device is made through depositing of the layers of absorbers and dielectric materials (paragraph 0063).
	Hosseini does not explicitly state that there are at least three different layer thicknesses within the multi-layer stack and that there are at least two different thicknesses for the absorber layers.  Nevertheless, he discloses at least 8 different regions having 8 different spectral responses based on different thicknesses of one or more corresponding layers or different sequences of layers via having different thicknesses (paragraph 0066 with Fig. 16: 80).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have at least three different layer thicknesses within the multi-layer stack and that there are at least two different thicknesses for the absorber layers to provide different spectral responses by the optical filter through the differing thicknesses 
	As for claim 2, Hosseini discloses/suggests everything as above (see claim 1).  In addition, Hosseini suggests the plurality of layers of dielectric material include at
least two different thicknesses (Fig. 16: 80 and paragraph 0066; claim 24).
	As for claim 4, Hosseini discloses/suggests everything as above (see claim 1).  In addition, Hosseini suggests there are at least four different layer thicknesses within the stack (Fig. 16: 80 and paragraph 0066:  8 different spectral regions at least suggests at least 8 different combinations of different thicknesses).
	As for claims 5, 13, and 17, Hosseini discloses/suggests everything as above (see claim 1).  In addition, Hosseini suggests some of the thicknesses within the stack do not correspond to a quarter-wavelength of radiation for which the filter is designed to block and thereby depositing layers of absorbers or depositing layers of dielectric material that are not quarter-wavelength thick (paragraph 0044-0045 with paragraph 0063).
	As for claims 9 and 15, Hosseini discloses/suggests everything as above (see claim 1).  In addition, he discloses/suggests wherein the layers of absorbers comprise doped
amorphous carbon/silicon thereby depositing doped amorphous silicon (paragraph 0056 with paragraph 0063).
9.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (2018/0284497) in view of Apfel (3,679,291)-previously cited.
	As for claim 6, Hosseini discloses/suggests everything as above (see claim 1).  He does not explicitly state wherein at least two of the three different layer thicknesses

	As for claim 16, Hosseini discloses/suggests everything as above (see claim 11).  He is silent concerning depositing the plurality of layers of dielectric material comprises depositing at least two different thicknesses of dielectric material that differ by at least 20 %.  Nevertheless, Apfel does disclose/suggest this (col. 8, lines 66-67; col. 9, lines 5-20).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have depositing the plurality of layers of dielectric material comprises depositing at least two different thicknesses of dielectric material that differ by at least 20 % to provide a specific spectral response in Hosseini as taught by Apfel.
10.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (2018/0284497) in view of Ockenfuss (10,222,523)-previously cited.
	As for claim 10, Hosseini discloses/suggests everything as above (see claim 1).  Hosseini is silent concerning thicknesses of the layers of absorbers are between 20 nm and 300 nm.  Hosseini does state that an absorber layer is generally more than 10 nanometers thick (paragraph 0027: lines 9-10) and notes that an optimum range for a passive light absorber material is 3 nm to 30 nm (paragraph 0039: lines 19-23).  As well teaches that an absorber material layer may be 200 nm thick (paragraph 0061).  And Hosseini does not appear to limit the sequence of layers by material or thickness or by spectral response (paragraph 0066).  And 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have thicknesses of the layers of absorbers be between 20 nm and 300 nm such as 31.01 nm and 33.26 nm to provide a spectral response of a visible light filter such as a blue filter.
	As for claim 12, Hosseini discloses/suggests everything as above (see claim 11).  Hosseini is silent concerning depositing the plurality of layers of absorbers comprises depositing at least two different thicknesses of absorbers that differ by at least 20%.   Hosseini does state that an absorber layer is generally more than 10 nanometers thick (paragraph 0027: lines 9-10) and notes that an optimum range for a passive light absorber material is 3 nm to 30 nm (paragraph 0039: lines 19-23).  As well teaches that an absorber material layer may be 200 nm thick (paragraph 0061).  And Hosseini does not appear to limit the sequence of layers by material or thickness or by spectral response (paragraph 0066).  And Ockenfuss in a sensor device including one or more metal-dielectric optical filters teaches having metal layers, absorber layers, that differ in thickness for red filters by at least 20%  (Fig. 4A:  Ag: 23.82 nm vs. 31.16 nm and 31.92 nm) as well as for green filters (Fig. 4B:  Ag: 23.82 nm vs 31.16 nm and 31.92 nm) and photopic filters (Fig. 4D:  Ag: 13.47 nm vs 26.41 nm and 27.85 nm).  And Ockenfuss teaches that the metal layers, absorber layers, have thicknesses between about 13 nm and about 34 nm (col. 8, lines 15-16).
. 
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (2018/0284497) in view of Kochergin et al. (2004/0134879)-previously cited.
	As for claim 14, Hosseini discloses/suggests everything as above (see claim 11).   Hosseini does not explicitly state depositing the plurality of layers of absorbers comprises depositing layers of an alloy that includes a semiconductor material.  Nevertheless, Hosseini teaches that absorber material layers may comprise alloys of a combination of elements that are phase changing materials (paragraph 0057) and notes that doped semiconductor materials are suitable materials for an absorber layer (paragraph 0056) and demonstrates that phase change materials can have their optical properties switched (paragraph 0058).   And Kochergin in a method of manufacturing a spectral filter for green and longer wavelengths teaches that absorber layers comprise a metal alloy being in the pores of a semiconductive host of silicon dioxide or silicon nitride which are both deposited (paragraph 0123).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try have depositing the plurality of absorbers comprise depositing layers of an alloy that includes a semiconductor material such as a metal alloy filled pores of silicon dioxide or silicon nitride material in order to create a spectral filter for green and longer wavelengths.  In addition, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try have depositing the plurality of absorbers comprise depositing layers of . 
Response to Arguments
12.	 Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886